Case: 11-30590     Document: 00511846603         Page: 1     Date Filed: 05/07/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            May 7, 2012
                                       No. 11-30590
                                                                           Lyle W. Cayce
                                                                                Clerk
CHRISTOPHER J. DRESSER,

                                                  Plaintiff - Appellant
v.

OAKMONT INVESTMENT COMPANY, INCORPORATED; AMERICAN
EMPLOYERS’ INSURANCE COMPANY; COMMERCIAL UNION
INSURANCE COMPANY,

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:98-CV-2425


Before JOLLY, BENAVIDES, and DENNIS, Circuit Judges.
PER CURIAM:*
        In this nearly fourteen-year-old case – which has now been appealed, in
one context or another, to this court on four occasions – we affirm the district
court’s ruling that this action is barred by the doctrine of collateral estoppel and
that none of the reasons to the contrary asserted by the appellant provide a
substantial basis to undermine that holding.
        Accordingly, the judgment of the district court is
                                                                              AFFIRMED.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.